IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-92,812-01


                EX PARTE THEODORE CHARLES SCHMIDT, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1204964-A IN THE 182ND DISTRICT COURT
                             FROM HARRIS COUNTY


     Per curiam. YEARY , J. filed a concurring opinion in which SLAUGHTER , J., joined.
WALKER , J., dissented.

                                            ORDER

       Applicant was convicted of capital murder and sentenced to life imprisonment. The

Fourteenth Court of Appeals affirmed his conviction. Schmidt v. State, No. 14-10-00713-CR (Tex.

App. — Houston [14th Dist.] March 15, 2012). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC. art. 11.07.

       On February 22, 2021, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and
conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 11, 2022
Do not publish